Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
El día 9 de mayo de 1981, en o alrededor de las 8:30 P.M., dos individuos perpetraron un asalto en un “cafetín” cono-cido como “El Nuevo Combate”, ubicado el mismo en el sector Cupey Alto de Río Piedras, Puerto Rico. En adición al dueño del negocio, varios parroquianos fueron despojados de prendas y dinero. En relación con dichos hechos se radi-caron acusaciones contra el aquí apelante Carlos Vélez Pagán, conocido por Cano Bruja, y un individuo de nombre Julio Santiago Reyes, conocido por Campolito, por varios cargos de robo e infracción a los Arts. 6, 7 y 8 de la Ley de Armas de Puerto Rico. Los casos se vieron ante jurado, el *733cual rindió veredicto de culpabilidad, en cuanto a los dos imputados, en todos los cargos. El aquí apelante fue senten-ciado por el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, a cumplir una pena de quince (15) anos de presidio en cada uno de los cargos por el delito de robo y la pena de cinco (5) años de presidio en cada uno de los casos por infracción a la Ley de Armas de Puerto Rico. La prueba de cargo consistió, principalmente, del testimonio oral de siete testigos, seis de ellos testigos presenciales del asalto y el agente de la División de Robo de la Policía de Puerto Rico a cargo del caso. La defensa del acusado fue la de coartada.
La prueba de cargo, respecto a la identidad del apelante como uno de los participantes en el asalto perpetrado, fue la siguiente:
El primer testigo lo fue José Pilar Matos Sandoval, dueño del negocio asaltado. En lo pertinente a la identidad de los asaltantes declaró, en síntesis, que los que perpe-traron el asalto en su negocio el 9 de mayo de 1981 alre-dedor de las 8:30 P.M. fueron dos personas, pero él sólo pudo ver a uno de ellos, o sea, a Julio Santiago Reyes cono-cido por “Campolito” (E.N.P., pág. 2); luego del asalto, la “gente” comentaba que eran los “mismos dos” que habían venido al negocio el día anterior y que ese día —8 de mayo de 1981— él había visto a Julio con Carlos Vélez Pagán (E.N.P., pág. 3); que la noche de los hechos, después del asalto, él sólo le dijo a la Policía que podía identificar a uno de ellos —a Julio— pero que tampoco le dijo el nombre de éste “porque todavía no era afirmativa la identificación” (E.N.P., pág. 4); y que fue al Cuartel de la Policía el día 21 de mayo de 1981 a ver fotos y allí identificó a Julio Santiago. (E.N.P., págs. 3 y 6.)
José Manuel Andino Serrano, conocido como “El Chino”, declaró que es chofer de taxi y que conoce a Julio Santiago Reyes, al que le dicen “Campolito”, y que conoce “de vista”, desde tres o cuatro años antes del asalto, al apelante Carlos Vélez Pagán por el apodo de “Cano Bruja” (E.N.P., págs. 8 *734y 13); que la noche del asalto —9 de mayo de 1981— él se encontraba en el interior del negocio cuando oyó una voz que decía que se trataba de un asalto y que se tiraran al piso y al así hacerlo él miró y vio a quien luego dice era “Cano Bruja” con un revólver en la mano (E.N.P., págs. 8 y 8A); que la noche antes —el 8 de mayo— él vio en el mismo negocio a Julio Santiago, pero no a “Cano Bruja” (E.N.P., pág. 9); que la noche del asalto no vio a Julio Santiago (E.N.P., pág. 13); que la noche del asalto “no les indicó [a los policías] que conociera a la persona que lo había asaltado, ni les dijo que había sido ‘Cano Bruja’. Que se sentía con miedo después del asalto para declarar”. (E.N.P., pág. 13); que el día 13 de mayo de 1981, Julio Santiago Reyes se le acercó en el “stand” de taxis y le dijo que lo iba a mandar a matar porque lo había “choteado” (E.N.P., pág. 9); que el 21 de mayo de 1981 fue al Cuartel a ver fotos, que no identificó persona alguna y que no le mencionó al Agente Martínez que el que lo había asaltado era “Cano Bruja”, porque tenía temor por la amenaza de “Campolito” (E.N.P., pág. 10); que luego que metieron preso a “Campolito” “empezó a quitár-sele el miedo” y a los tres días llamó al Agente Martínez por teléfono para que se vieran porque tenía que decirle algo y que al verlo le dijo que el segundo asaltante era “Cano Bruja”, el cual identificó por fotos en el Cuartel el 9 de junio de 1981. (E.N.P., pág. 11.)
Mariano Santos declaró que era operador de equipo pesado, que estando en El Nuevo Combate el 9 de mayo oyó voz de que era un asalto; no vio a los asaltantes; que “El Chino” —José Andino Serrano— después del asalto decía que eran las mismas personas del día anterior. (E.N.P., pág. 15.) Pedro Sánchez, jardinero, estaba en el negocio cuando el asalto; no vio a los asaltantes, pero sabe que eran dos, por cuanto oyó la voz de dos personas. (E.N.P., pág. 16.) Juan Antonio Aponte, chofer, se encontraba en el negocio; no vio a los asaltantes pero oyó la voz de dos personas; que en los días siguientes al asalto oyó al “Chino” —José Andino *735Serrano— decir que los asaltantes eran los del día anterior y que a él lo habían amenazado.
Juan Matos Sandoval, hermano del dueño del negocio; estaba la noche del asalto fuera del negocio, pero sentado en una mesa al lado de una ventana del mismo; vio llegar a los dos asaltantes (E.N.P., pág. 18); los había visto a los dos en el negocio la noche antes, pero antes de ese día nunca los había visto (E.N.P., pág. 19); los vio perpetrar todo el asalto por la ventana al lado de la cual se encontraba y los vio irse en un carro (E.N.P., pág. 19); fue añadido como testigo por el fiscal para la vista preliminar. (E.N.P., pág. 18.)
Agente Héctor Martínez, agente del C.I.C.; recibió la querella el 10 de mayo de 1981 (E.N.P., pág. 21); citó a los testigos al Cuartel para el 21 de mayo y en dicho día el dueño del negocio —José Pilar Matos Sandoval— identificó por fotos a Julio Santiago Reyes (E.N.P., pág. 21); que lue-go celebró un lineup y el dueño del negocio volvió a identi-ficar a Julio (E.N.P., pág. 22); que luego fue con todos los testigos a Fiscalía donde todos prestaron declaración jurada y luego pasó a someter el caso al juez (E.N.P., pág. 22); que pasados dos o tres días del 21 de mayo recibió llamada tele-fónica del “Chino”, que fue a verlo, y éste le indicó sobre “Cano Bruja” (E.N.P., pág. 22); que consiguió una foto de “Cano Bruja” y el 9 de junio “El Chino” lo identificó por fotos (E.N.P., págs. 22 y 23); que luego fue con “El Chino” y los demás testigos al Centro Judicial y le sometió los casos a “Cano Bruja” (E.N.P., pág. 23); que nunca levantó lá-s actas sobre las identificaciones realizadas por fotografías (E.N.P., pág. 24); que como a los dos o tres días de haberle sometido el caso de “Campolito” se enteró de que el hermano del dueño del negocio había visto a los asaltantes, pero en ningún momento lo notificó a Fiscalía ni llevó a dicho tes-tigo para que prestara declaración jurada ni a ningún procedimiento de identificación (E.N.P., pág. 26); ello a pesar de que antes del 9 de junio de 1981 —día en que citó *736al “Chino” para la identificación del apelante— ya supues-tamente tenía conocimiento de que dicho testigo había visto a los asaltantes.
Antes de entrar propiamente en materia, debe quedar claramente establecido que el principio rector en esta juris-dicción, respecto a la materia de identificación de un acu-sado, lo es si ésta es o no confiable y digna de crédito, de acuerdo con la totalidad o suma de las circunstancias que rodearon la misma y que, de ordinario, el juzgador de los hechos está en mejor posición para adjudicar la credibilidad de los testigos, que un tribunal en apelación. Pueblo v. Suárez Sánchez, 103 D.P.R. 10, 21 (1974).
En Pueblo v. Sanabria Pérez, 113 D.P.R. 694, 696-697 (1983), expresamos, sin embargo, que hay casos en “que la prueba presentada por el Estado nos ha causado, por decirlo así, un ‘mal sabor’. En esas ocasiones hemos exone-rado al acusado en obediencia del mandato constitucional de que cuando existe duda razonable sobre la inocencia o cul-pabilidad de un acusado procede la absolución del mismo”.
La totalidad de las circunstancias que rodean la prueba de cargo en el presente caso, respecto a la identidad del apelante como uno de los participantes en el asalto perpe-trado, causa en nosotros el “mal sabor” de que hablamos en el caso de Sanabria Pérez, supra. Ninguno de los testimo-nios de los dos testigos que señalan o identifican al apelante como uno de los participantes en el asalto, examinados dichos testimonios individual o conjuntamente, produce en nuestro ánimo esa sensación de tranquilidad que lleva al convencimiento, en un ánimo no prevenido, de que ha que-dado demostrada la culpabilidad del acusado más allá de duda razonable. En adición a lo anteriormente expresado, las circunstancias que rodean dichos testimonios nos llevan a dudar de la confiabilidad de la identificación realizada, lo que nos mueve a disentir en el presente caso, no obstante la sabia y vigente norma expuesta en el caso de Suárez Sánchez, supra, de abstención, con la apreciación que de la *737credibilidad de los testigos realiza el juzgador de los hechos en instancia.
Del resumen que de la declaración de los testigos hi-ciéramos anteriormente se puede hacer la inferencia razo-nable de que los testigos que se encontraban dentro del establecimiento asaltado tuvieron muy poca oportunidad de poder observar a los asaltantes; ello posiblemente debido, en adición al nerviosismo normal de una víctima, a que fueron instruidos por los asaltantes para que se acostaran en el piso. Salta a la vista el hecho de que los testigos Mariano Santos, Pedro Sánchez y Juan Antonio Aponte no pudieron observar a ninguno de los dos asaltantes y que el dueño del negocio, José Pilar Matos Sandoval, sólo pudiera observar a uno de ellos, al igual que el testigo José Manuel Andino Serrano. Dicha inferencia o conclusión cobra fuerza cuando consideramos, adicionalmente, que el agente investigador del caso, una vez entrevista a los testigos, entiende necesario el que Matos Sandoval y Andino Serrano sean sometidos, como hemos visto, a los procedimientos de identificación que regulan nuestras Reglas de Procedimiento Criminal. (1)
Ahora bien, no empece lo anteriormente expresado, el testigo Andino Serrano insiste en que él pudo determinar que se trataba del apelante, a quien supuestamente conocía “de vista” por tres o cuatro años. ¿Es confiable o merece crédito dicho testimonio? Veamos.
Dicho testigo no informa ese hecho a los agentes de la Policía de Puerto Rico que acuden la noche de los hechos al establecimiento asaltado, supuestamente, porque sentía temor esa noche. Tampoco lo informa el 21 de mayo de 1981 cuando acude, junto a los demás testigos del caso, al Cuartel de la Policía de Puerto Rico a invitación del agente Martí-nez para ver fotos. En esta ocasión, supuestamente, debido a que Julio Santiago Reyes lo había amenazado por haberlo *738“choteado”, hecho que contrasta con su testimonio a los efec-tos de que no había dicho a nadie que él sabía quiénes eran los asaltantes. Tampoco lo informa al fiscal a cargo del caso, cuando el agente Martínez lleva a éste y a los demás testigos a la fiscalía del distrito para prestar las correspondientes declaraciones juradas. Por último, tampoco lo informa al magistrado que determina causa probable ese día contra Julio Santiago Reyes. Es correcto que se podría argumentar que era razonable que no lo hiciera, por cuanto había sido amenazado y sentía fundado temor. Sin embargo, no pode-mos olvidar el hecho de que si hubiera hablado en ese momento, ambos acusados —no sólo Julio Santiago Reyes— hubieran sido acusados y arrestados. En el mes de junio de 1981 —por supuestamente habérsele empezado a quitar el miedo— se comunica con el agente Martínez y procede a identificar por fotografías al apelante.
Consideramos procedente, en este momento, destacar un hecho que hace que cobre fuerzas nuestra intranquilidad respecto al presente caso. No hay explicación en la prueba del porqué el agente Martínez, al supuestamente ser infor-mado por el testigo Andino Serrano que sabía quién era el segundo asaltante, no somete a este sospechoso a una rueda de detenidos (lineup) y por el contrario, únicamente procede con la identificación por fotografías. En Pagán Hernández v. Alcaide, 102 D.P.R. 101 (1974), expresamos que la identi-ficación de un sospechoso mediante fotografías es un método en el cual puede dependerse exclusivamente tan sólo en situaciones donde sea imperioso su uso.
Tenemos, adicionalmente, que el agente Martínez, al someter el testigo Andino Serrano al procedimiento de identificación por fotografías, no cumple con lo dispuesto en la Regla 252.2 de las de Procedimiento Criminal de Puerto Rico al no levantar el acta que requiere dicha regla. Es correcto que en Pueblo v. Rivera Navarro, 113 D.P.R. 642, 651 (1982), —caso de “rueda de detenidos”— expresamos que la no preparación del acta “no significa que automáti-*739camente todo el proceso esté viciado”. Sin embargo, expre-samos en el mencionado caso, que el hacerlo es una “garantía más de que la Policía ha cumplido satisfactoria-mente los requisitos germanos dirigidos a salvaguardar la confiabilidad en el proceso de identificación penal”. (Énfa-sis suplido.)
La versión ofrecida por el segundo testigo —Juan Matos Sandoval— que supuestamente también puede identificar al apelante como uno de los asaltantes, todavía es más difícil de creer. En adición, las circunstancias que rodean la pro-ducción de su testimonio en corte no deben ser sancionadas por un tribunal de justicia. Como hemos visto, según el tes-timonio de este testigo, él se encontraba, supuestamente, localizado fuera del negocio, convenientemente sentado en una mesa al lado de una ventana. No se aleja de la misma, lo que le permite observar todo el asalto desde el momento en que los asaltantes llegan al negocio hasta que se alejan del lugar. Declara que a dichos asaltantes los había visto la noche anterior en el mismo negocio, pero que antes de ese día jamás los había visto. Dicho testigo no informa nada de lo anteriormente relatado a los agentes de la Policía de Puerto Rico que esa noche atienden la querella; no se sabe por qué razón. El agente Martínez se entera —no se sabe cómo— unos días antes del 9 de junio de 1981, que esta persona, supuestamente, puede identificar a los asaltantes. No se informa a la fiscalía del distrito de ese hecho. No es sometido el testigo a ningún proceso de identificación, ni tan siquiera el día 9 de junio de 1981, cuando el agente Martínez somete al testigo Andino Serrano al proceso de identificación por fotografías, que culmina en la identifi-cación del apelante por Andino Serrano. El testigo Matos Sandoval no es llevado ante el juez que determina causa probable contra el aquí apelante el día 9 de junio de 1981. Nunca se le toma una declaración jurada por el fiscal. Dicho testigo aparece, como por arte de magia, en la vista preliminar de los casos. Situaciones como ésta no deben ser *740toleradas. Este caso nos produce la impresión de que fue, en lo referente al aquí apelante, “haciéndose sobre la marcha”.
Estamos conscientes de que se puede argumentar que hay prueba en el récord que “sostenga” el veredicto rendido por el juzgador de los hechos, como la hay posiblemente en todos los casos, no importa la calidad de la misma. Dicha prueba, sin embargo, nos causa una seria duda; esa que se conoce en nuestro ordenamiento jurídico como la “duda ra-zonable”. Los jueces tenemos el derecho a dormir tranqui-los; confirmar las sentencias apeladas nos lo impediría. Es por ello que entendemos que dichas sentencias deberían ser revocadas.

 Recordemos que el dueño del negocio declaró que la noche de los hechos “todavía no era afirmativa la identificación”, ello en cuanto a Campolito.